Filed 3/25/22 In re A.B. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                            THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 In re A.B. et al., Persons Coming Under the Juvenile
 Court Law

 SAN JOAQUIN COUNTY HUMAN SERVICES                                                             C091040
 AGENCY,
                                                                                       (Super. Ct. No.
                    Plaintiff and Respondent,                                       STKJVDP20190000218)

           v.

 L.B.,

                    Defendant and Appellant.

 SAN JOAQUIN COUNTY HUMAN SERVICES                                                             C092447
 AGENCY,
                                                                                       (Super. Ct. No.
                    Plaintiff and Respondent,                                       STKJVDP20190000218)

           v.

 S.T. et al.,

                    Defendants and Appellants;

 A.B. et al.,

                    Appellants.


                                                             1
 SAN JOAQUIN COUNTY HUMAN SERVICES                                     C092650
 AGENCY,
                                                                  (Super. Ct. No.
                 Plaintiff and Respondent,                     STKJVDP20190000218)

          v.

 R.R.,

                 Defendant and Appellant.




         These related dependency matters involve claims by various parties challenging
the juvenile court’s orders removing the two minors from the parents’ care and custody,
denying placement of the minors with the paternal great-aunt, and extending reunification
services to the parents. (Welf. & Inst. Code, §§ 361, 361.3, 395.)1 The final brief was
filed in these consolidated cases in June 2021.
         In case No. C091040, L.B., father of the minors (father), contends the juvenile
court improperly removed the children from their parents’ care and denied placement
with the paternal great-aunt. The San Joaquin County Human Services Agency (Agency)
counters that there was substantial evidence to support the juvenile court’s removal order.
The Agency further argues the parents lack standing to challenge the juvenile court’s
placement order and, in any event, the juvenile court did not abuse its discretion in
denying placement with the paternal great-aunt.




1 Undesignated statutory references are to the Welfare and Institutions Code.


                                              2
       In consolidated case Nos. C092447 and C092650, the minors’ paternal great-aunt
Rene (Rene),2 the minors’ mother S.T. (mother), and father all contend the juvenile court
abused its discretion when it denied placement of the minors with Rene. The Agency
argues the parents lack standing to challenge the juvenile court’s placement order and, in
any event, the juvenile court did not abuse its discretion in denying placement with Rene.
The minors contend the juvenile court erred when it extended additional reunification
services to the parents. The Agency agrees and joins in the minors’ claim. The parents
contend substantial evidence supports the extension of services.
       We will affirm the juvenile court’s orders.
                                      BACKGROUND
       Father, mother, three-year-old minor Athena B., and 18-month-old minor A.B.,
came to the attention of the Agency when, on May 22, 2019, the parents took A.B. to the
emergency room due to concerns she appeared sleepy and sedated. The parents reported
that, in the past, A.B. had slept for long, uninterrupted periods of 28 hours (in December
2018) and 18 hours (in January 2019), and that A.B. was “wobbling” and then
“collapsed” with shallow breathing and she “turned blue around the lips.” While an
initial drug test of A.B. was negative, a subsequent drug test determined the minor was
positive for Norfentanyl, a metabolite of Fentanyl. Mother denied having any Fentanyl
in the home but stated the paternal grandmother did have some unknown prescriptions.
The parents could not explain how the Fentanyl got into the minor’s system. The family
reportedly had a history of being uncooperative with law enforcement, medical staff, and
Child Protective Services (CPS). When staff informed the parents that CPS would be
notified, father became uncooperative regarding the minor’s treatment. He and mother
took the minor from the hospital against medical advice and before they could be served



2 For clarity and to protect privacy, some individuals having the same last name will be
referenced by initials, first name, or first name and initial.

                                               3
with a protective custody warrant. Law enforcement officers located the parents and
A.B. in the parents’ home the following day. The parents were placed under arrest and
served with the protective custody order. Father disclosed that Athena B. was with the
maternal grandmother, who produced Athena B. and asked to be evaluated for an
emergency relative placement. The social worker obtained the necessary information
from the maternal relatives and detained both minors. Subsequent visits to the parents’
and the paternal grandmother’s homes revealed both homes to be unsuitable for the
minors.
A.     Dependency Petitions
       On May 29, 2019, the Agency filed a dependency petition on behalf of the minors
pursuant to section 300, subdivisions (b) and (j), alleging the parents failed to protect the
minors based on the May 2019 incident and other circumstances, including a prior similar
incident in November 2018 in which A.B. was taken to the Emergency Room with
similar symptoms. The juvenile court ordered the minors detained and granted the
parents supervised visitation.
       The parents adamantly denied having any knowledge of how A.B. was able
to ingest Fentanyl and vehemently opposed detention and jurisdiction. Throughout
the proceedings, mother attempted to prove she knew nothing about the Fentanyl
and to exclude the drug test results from the proceedings. The juvenile court denied
her various motions.
       On July 30, 2019, the Agency filed an amended petition adding allegations
regarding the parents’ pattern of failing to follow through on medical care for both
minors, placing them at substantial risk of physical harm, and leaving A.B. with an
inappropriate caretaker (paternal grandmother).
B.     Contested Jurisdiction Hearing
       At the contested jurisdiction hearing commencing on August 6, 2019, the juvenile
court heard testimony from numerous witnesses, including the parents, the minors’

                                              4
former and current foster parents, expert witnesses, medical professionals, and father’s
neighbor.
       1.     Past and Current Foster Parents
       The minors’ former foster parents testified that, while in their care, A.B. did not
require any emergency medical care, did not sleep for excessive periods of time, was not
lethargic, did not collapse, and did not present with any behavioral issues. The minors’
current foster parent testified that when A.B. was in her care, A.B. never had difficulty
breathing, respiratory failure, or blueness around the mouth, she never collapsed or lost
consciousness, and she never slept for inordinate periods of time or had unusual sleep
patterns.
       2.     Dr. Angela Vickers
       Dr. Angela Vickers, an expert in child abuse and neglect, testified regarding
her medical experience with children who have ingested or been exposed to drugs.
Dr. Vickers testified she was familiar with Fentanyl, a synthetic opioid, and the
physiological signs and symptoms of Fentanyl ingestion. She explained that Fentanyl
did not show up on the minor’s initial drug test because hospitals do not test for synthetic
opioids. She reviewed photographs taken from the parents’ home and the paternal
grandmother’s home following the May 2019 incident. She noted the homes were
unkempt and filled with debris. The debris concerned Dr. Vickers because debris on the
floor indicated the caregivers were not cleaning the house on a regular basis which
predisposed children under the age of three to pick things up off the ground and, as is
normal for children that age, put those things in their mouths. She noted that homes with
a lot of debris and a lack of cleanness “tend to have more risk of accidental ingestions in
toddlers and young children.” She also noted the photographs showed numerous bottles
of prescription medication mixed in with debris and accessible to the minors in the
paternal grandmother’s home. The medications included Percocet, Hydrocodone
acetaminophen (Norco), and Oxycodone. The presence of opioids also concerned

                                             5
Dr. Vickers because, if dropped on the floor and accidentally ingested, the opioids could
cause “lethargy, sleepiness and progress to respiratory failure fairly quickly.” She noted
that Oxycodone, in particular, has a higher potency than Norco and, based on the average
weight of a toddler, two adult tablets of Oxycodone could poison a toddler and twice that
amount could be lethal. Dr. Vickers testified that A.B.’s symptoms were consistent with
accidental ingestion of an opioid and concluded, based on her review of the records from
various hospitals, law enforcement, and CPS, that A.B. suffered from ingestion twice.
       Dr. Vickers testified that the records indicated the parents emphatically denied
there were any opioids or other drug-related substances in their home or the paternal
grandmother’s home. Mother was asked numerous times whether there were opioids in
the home and mother stated there were “absolutely no opioids” in her house and no
opioids in the paternal grandmother’s house. The fact that the parents left the hospital
with the minor against medical advice concerned Dr. Vickers due to the risk of
returning the minor to the home where she had previously been poisoned with Fentanyl.
Dr. Vickers stated the fact that A.B. had not experienced any similar episodes since being
in foster care further substantiated the conclusion that the episode was due to accidental
ingestion or poisoning.
       3.     Scott Bainbridge
       Scott Bainbridge, an expert in toxicology testing, testified that his test of the drug
sample taken from A.B. confirmed the sample was positive for Norfentanyl. He testified
that Norfentanyl, a metabolite of Fentanyl, had to be metabolized by the patient and
would not produce a positive result from someone handling Fentanyl and then handling
A.B.’s urine sample.
       4.     Father
       Father testified about prior incidents when he and mother had to take A.B. to the
emergency room, including January 2018 when A.B. was hospitalized for a respiratory
virus, and November 2018 when A.B. was “very sleepy” but not unconscious. As a

                                              6
result of the November 2018 incident, the minors were removed from the parents’ care in
January 2019 and returned to the parents in mid-May 2019.
       Father testified that, on May 22, 2019, A.B. was in the care of the paternal
grandmother while mother was with a friend and father spent the day with Athena B. He
picked up A.B. from the paternal grandmother, who reported nothing out of the ordinary.
He then picked up mother and, as they headed home, mother told father to pull over
because A.B. was “nodding off and kind of laid down into her car seat” and her breathing
was irregular. Father stated he and mother assessed the situation and then took A.B. to
the nearest hospital (St. Joseph’s in Stockton) where hospital staff tended to her. A.B.
was then transferred to Sutter Hospital in Sacramento to receive a higher level of care.
       Regarding the May 2019 incident, father testified he was unaware he was not
supposed to remove A.B. from the hospital and he believed she had been medically
cleared with no further treatment needed. He denied being uncooperative with hospital
staff after being told CPS would be notified of the minor’s positive drug test, or
disregarding staff’s medical advice against taking the minor home.
       Father testified he never bought, used, possessed, or sold Fentanyl and he did
not know how A.B. could have tested positive for Norfentanyl. Regarding medications
in the home, father testified he had prescriptions for Carisoprodol, Ibuprofen, and
Hydrocodone. He kept his medications in bottles with childproof caps in “the highest
possible cabinet” in the home. He denied leaving any pills on the counter, and further
denied ever having to retrieve something out of the minors’ mouths that they had picked
up off the floor. Father also denied the home was in poor condition.
       5.     Mother
       Mother also testified regarding prior incidents involving A.B., including the
January 2018 and November 2018 incidents. Following the first incident, the minor was
discharged with documentation reflecting the doctor’s advisement to follow up with the
minor’s primary care physician. Mother testified she never did so.

                                             7
       With respect to the November 2018 hospitalization, mother testified she took A.B.
to the emergency room because the minor was experiencing respiratory issues. The
minor was intubated and then transferred to a hospital in Sacramento. The doctor ran
tests on the minor and then released the minor to the parents. Mother did not take A.B. to
see her primary care physician after the November 2018 hospitalization.
       Regarding the May 2019 hospitalization, mother testified she and father took A.B.
to the emergency room, where mother told the doctor that A.B. had been diagnosed with
sleep apnea in November 2018. The minor was transferred to Sutter Hospital in
Sacramento, where mother spoke briefly with Dr. Samuel Abebe. She denied statements
in her previous declaration that she told Dr. Abebe that A.B. was running with her sister
until she wobbled and collapsed, A.B. was breathing shallow and mother had to stimulate
her to continue breathing, and A.B.’s lips turned blue. She later testified the minor ate an
“Otter Pop” that made her lips “bluish purplish.”
       When shown an intake assessment report written by CPS worker Danielle Bravo,
mother did not recall Bravo asking her how Norfentanyl got into A.B.’s system, and she
denied telling Bravo the minor “must have gotten it from [the paternal grandmother’s]
home.” She also did not recall father telling Bravo it was not illegal for children to
accidentally ingest drugs or refusing to tell Bravo where Athena B. was located. She
testified there was “no reason to tell” Bravo where Athena B. was. Mother also denied
ever telling anyone at the hospital that A.B. slept for extremely long periods of time or
that A.B. had periods of excessive sleepiness. Finally, mother denied ever using Fentanyl
and had no idea how A.B. could possibly have tested positive for a metabolite of
Fentanyl.
       6.     Adam Kaye, M.D.
       Dr. Adam Kaye testified on behalf of the parents as an expert in pharmacology.
Dr. Kaye testified that, when a person tested positive for Norfentanyl, he would expect to
see Fentanyl in the system as well. He had never seen a blood test that showed only the

                                             8
metabolite (Norfentanyl) and not the parent drug (Fentanyl). He opined that it was not
clear Fentanyl was ever in A.B.’s system. He admitted however that it was possible to
test positive for Norfentanyl and not Fentanyl, and he acknowledged that Norfentanyl
may be detected in urine for a longer period of time than Fentanyl using the gas
chromatography and mass spectrometry method, as was used in A.B.’s case.
         7.    Alma Rivas-Leon
         Alma Rivas-Leon, a registered nurse, testified she conducted the urine test on A.B.
during the May 2019 hospitalization in order to conduct a toxicology screen. Rivas-Leon
explained she attempted to collect A.B.’s urine using a urinalysis bag, but there was not
enough urine in the bag so she used a collection method using dry cotton balls, a method
common for collecting urine from someone A.B.’s age. She testified that successful
urine samples were logged into the medical records; unsuccessful attempts were not.
Rivas-Leon testified regarding the procedures she used when collecting urine to avoid
contamination, and she confirmed the hospital kept drugs, including Fentanyl, in a locked
drawer and access to the drawer was subject to special procedures.
         8. Juvenile court orders
         The juvenile court denied the parents’ motion to dismiss and sustained the
dependency petition. A second amended petition was subsequently filed to conform to
proof.
C.       Disposition Report and Hearing
         The Agency reported the parents continued to maintain they had no knowledge of
how A.B. tested positive for Norfentanyl. The parents wanted the minors returned to
their care and the dependency case dismissed, and they refused to make any direct
statements to the social worker. A physical exam of Athena B. revealed she had
“Autistic behaviors,” delayed speech, a heart murmur, and she lacked the proper
immunizations. She also demonstrated behavioral issues. The doctor referred Athena B.
to Valley Mountain Regional Center (VMRC), an audiologist, and a pediatric

                                              9
cardiologist. However, the parents refused to give their consent for Athena B. to receive
those services.
       Various relatives were considered for placement of the minors but were found not
to be appropriate for various reasons.
       The parents continued to pose problems during supervised visitation with the
minors, including failing to arrive on time, recording staff against juvenile court orders,
arguing with staff members, and not following visitation rules. The Agency considered
the parents to be a flight risk given their lack of employment, their transient lifestyle, and
their ability to disappear for a month at a time. The parents’ unwillingness to cooperate
with the Agency, law enforcement agents, and other agencies was noted as worrisome.
       The parents’ case plan included personal counseling, anger management,
substance abuse treatment, parenting education, compliance with juvenile court orders,
and compliance with minors’ medical treatment, and required them to obtain suitable
housing. However, the parents neither engaged in, nor demonstrated any interest in,
participating in services. Due to the parents’ “steadfast denials of the issues in this case”
and their resistance to engage in reunification services, the Agency recommended
psychological evaluations to tailor services to the parents’ specific issues.
       At the contested disposition hearing on August 28, 2019, father presented
declarations in support of placement from Jane and Rene. Jane resided in San Jose and
was no longer available for placement but was available to transport the minors to visits
in Stockton. Rene also lived in San Jose and was available for placement with the
assistance of Jane. Rene, who was present in juvenile court, explained that she knew the
minors, had spent time with them, and was prepared to have them placed in her home.
She stated that her workplace would accommodate her schedule to allow her to work less
hours and to leave home later in the morning and drop the minors off at Jane’s home on
her way to work. Rene stated she and Jane had not yet figured out the logistics of
transporting the minors to San Joaquin County during the week for visits with the

                                              10
parents. Rene also stated she lived with her cousin, Olga, in a three-bedroom house.
Olga was retired and was in the process of fixing up a house to sell.
       The juvenile court issued its tentative placement ruling stating it was not ready to
remove the minors from their current placement and place them with new caretakers.
The juvenile court noted it did not want to further traumatize the minors by moving them
and placing them with Rene, with whom the minors did not have a close enough
relationship such that the juvenile court could be assured the minors would feel
comfortable. The juvenile court ordered the Agency to investigate Rene to determine if
she would be an appropriate placement. The juvenile court also encouraged the Agency
to investigate Jane as a possible visitation supervisor and to determine the number of
children already in her care and whether that would impact her ability to watch the
minors while Rene was at work. Finally, the juvenile court granted the Agency’s request
for the minors to be assessed at VMRC.
D.     Supplemental Disposition Report
       The Agency’s supplemental disposition report discussed the parents’ recent
criminal charges related to possession of a stolen vehicle and resisting or obstructing a
peace officer. The Agency noted the charges demonstrated “a pattern of
behavior/criminal activity” and raised concerns regarding the parents’ ability to
appropriately manage their anger. The Agency further noted the parents’ pattern of
behavior would have placed the minors at risk of abuse and neglect and could have
resulted in incarceration of both parents, leaving the minors without a caretaker.
E.     Parents’ Motion to Set Aside, Reconsider, or Clarify Jurisdictional Order
       The parents filed a motion to set aside, reconsider, or clarify the juvenile court’s
August 19, 2019 jurisdictional order. The juvenile court denied the motion explaining it
considered the evidence previously presented and, after drawing reasonable conclusions
from that evidence, determined A.B. “was in contact with Fentanyl prior to medical
intervention.”

                                             11
       With regard to the Agency’s service referrals, and particularly the referral to Drug
Court, the juvenile court ordered the parents to drug test immediately to determine
whether drug-related services were necessary. The parents refused, at which point their
respective attorneys declared conflicts of interest. The juvenile court expressed its
concern regarding the parents’ refusal to drug test, relieved parents’ counsel, and
appointed new counsel. The juvenile court again ordered the parents to drug test that
day. When they refused a second time, the juvenile court determined their refusal
constituted an administrative positive test.
F.     Trial Setting Hearings
       On September 25, 2019, the foster mother filed a request for de facto parent status.
At the trial setting hearing, mother’s counsel informed the juvenile court that Rene had
received relative family assessment (RFA) approval for placement of the minors. The
Agency voiced its concern regarding inconsistent statements previously given by Rene
regarding whether her cousin did or did not live in the home with her.
G.     Contested Disposition Hearing
       1.     Father
       At the contested disposition hearing, father acknowledged he tested positive for
prescription medication, but argued none of those substances were illegal. He testified he
had been participating in supervised visitation with the minors since detention five
months prior, he and mother had been in stable housing for two months, the home was
appropriate for the minors, and he would be willing to have the home assessed by CPS.
Father testified he was unemployed but received support from family and friends. He
stated he had a safe car he could use to take the minors to and from appointments. Father
confirmed he would do anything in his power to protect the minors if the minors were
returned to his care. He testified that, if the minors were not returned to his care, he
would want the minors placed with the paternal great-aunt, Rene.



                                               12
       2.     Mother
       Mother testified she and father rented a home and that their rent had been paid by
family and friends for four months. Mother and father were participating in supervised
visitation with the minors. Mother testified she was ready and willing to participate in
services. She participated in a Drug Court assessment. She acknowledged she tested
positive for Hydrocodone, but claimed she obtained a prescription for the medication for
a shoulder issue several days prior to the assessment. She failed to report for a random
drug test the prior day. Mother acknowledged having been referred to parenting classes,
individual counseling, and anger management classes but she and father had yet to
engage because they only wanted to participate with providers of their own choosing.
       3.     Rene
       Rene testified she was seeking placement of the minors but never contacted the
Agency to request visits with them. She testified that, prior to detention, she had seen the
minors in “mid-May,” “at Christmastime,” and for birthdays, holidays, and special
occasions. She further testified the agency in Santa Clara County approved her as an
emergency placement on September 26, 2019, and she was currently in the process of
completing the full RFA process, which would be completed in November 2019.
Contrary to her prior testimony, Rene stated that, as of July 1, 2019, she was renting and
living alone in a three-bedroom home owned by her cousin, Olga, who did not live in the
house. She stated the plan was for Olga to move into the home after she sold her other
house, at which point the minors would have to share a bedroom. Rene testified she
worked full-time and, while she was at work, the minors would be placed in daycare. If
the minors were placed with her, she planned to take six weeks of family paid leave.
       It was Rene’s opinion that the minors were detained under allegations that were
unfounded but nonetheless sustained, and that the minors should be returned to their
parents.



                                            13
       4.     Marisol Enos-Schaffer, Social Worker
       Social worker Marisol Enos-Schaffer testified that mother was referred to random
drug testing and to report to New Directions Alcohol & Drug Awareness Program (New
Directions) following her Drug Court assessment, but mother did not do those things.
Enos-Schaffer referred the parents to services beginning in May 2019, including
parenting classes, and she sent e-mails to the parents notifying them of each of the
minors’ doctor appointments.
       5. Argument and orders
       At the conclusion of witness testimony, the Agency requested that the juvenile
court order psychological evaluations in order to tailor services for the parents. The
Agency argued, among other things, that it was opposed to placement of the minors with
Rene until completion of the full RFA process. Minors’ counsel echoed the Agency’s
concerns and arguments.
       Father submitted on disposition and stated he was prepared to actively participate
in his case plan, claiming he refused to previously participate on the advice of his prior
counsel. Father was also willing to make the family home available to the Agency for
inspection. He requested return of the minors to his and mother’s care or, alternatively,
to the care of Rene. Mother echoed father’s arguments and argued she did not need a
separate anger management class.
       After denying the Agency’s request for psychological evaluations, the juvenile
court determined it would not return the minors to the parents. It adopted the Agency’s
recommended findings and orders with the exception of separate anger management for
mother.
       With regard to placement, the juvenile court declined the parents’ request to place
the minors with Rene, noting the inconsistencies between Rene’s current and prior
testimony gave the juvenile court “grave concerns” about what orders Rene would or
would not follow. The juvenile court added that while Rene’s disagreement with the

                                             14
proceeding was not a reason to deny her placement, it was a factor in the juvenile court’s
determination regarding whether she would follow the court’s orders. The juvenile court
ordered supervised visitation for Rene, admonishing her to follow the Agency’s visitation
rules. The juvenile court granted the parents’ request to utilize service providers of their
own choosing and to complete all of the necessary tasks associated with doing so within
three weeks or be forced to utilize the Agency’s service providers.
H.     Hearing Regarding Services
       On November 14, 2019, the Agency informed the juvenile court that only one of
several service providers chosen by the parents had responded to the Agency’s inquiry
and the parents had yet to provide signed releases of information related to those
providers. The Agency further informed the juvenile court that the parents had yet to
sign up with New Directions and failed to appear for their random drug test. The juvenile
court ordered the parents to drug test that day. Based on the parents’ failure to participate
in services, the juvenile court denied the parents’ request to modify the visitation order.
During a break in the hearing, the parents drug tested. Mother tested positive for alcohol
and Oxycodone, for which she claimed she had a new prescription. Father tested positive
for opioids and Oxycodone, for which he too claimed he had a prescription. The juvenile
court ordered the parents to produce any and all prescriptions.
       The Agency informed the juvenile court that, during the break, it was able to make
contact with one of the parents’ chosen individual counseling providers who indicated it
was unable to provide services to mother and that it had been attempting to contact
mother without success. The juvenile court ordered the Agency to refer mother to one of
its designated counseling providers.
I.     Notices of Appeal - Parents
       On December 11, 2019, mother filed a notice of appeal from the August 15, 2019
ruling on her motion to exclude A.B.’s drug test, the August 19, 2019 jurisdictional
orders, the September 18, 2019 motion to set aside, and the October 18, 2019

                                             15
dispositional orders. Father filed a notice of appeal from the October 18, 2019
disposition orders requiring participation in reunification services and exercising
jurisdiction over the minors.
J.     Dependent Review Hearing
       At the December 12, 2019 dependent review hearing, the Agency informed the
juvenile court that the parents were discharged from Drug Court on December 9, 2019,
due to their failure to enroll in New Directions for random drug testing. The Agency
added that the parents failed to provide information regarding their prescriptions as
previously ordered, failed to show up for appointments with service providers, and
provided false service provider information. The Agency requested a decrease in visits,
informing the juvenile court that the minors’ service provider reported the minors had
been exhibiting more negative behaviors as visits with the parents increased. The
Agency also informed the juvenile court that the parents arrived nearly an hour late to
Athena B.’s medical appointment and then became irate with staff. The juvenile court
ordered the parents to drug test immediately.
       Father tested positive for Oxycodone and Cannabis. Mother tested positive for
Oxycodone, for which she claimed she had a prescription. Father’s counsel confirmed
father was not engaged in services. The Agency informed the juvenile court that neither
parent was engaged in services and they both continued to provide false information
regarding service providers.
       The juvenile court expressed concern regarding the parents’ lack of participation
in services, including Drug Court. After noting that it had given the parents ample time
and more than one chance to participate in services with providers of their own choosing,
the juvenile court ordered services to be provided by the Agency’s service providers and
ordered them back into Drug Court. Finally, the juvenile court expressed concern about
placing the minors with Rene given her prior conflicting testimony and the juvenile
court’s lack of confidence that she would follow the court’s orders and would allow the

                                             16
parents to visit unsupervised. The juvenile court denied the request to place the minors
with Rene and set the matter for a placement hearing.
K.        Placement Reports, Briefings, and Hearings
          The Agency filed an addendum report stating the minors were experiencing
anxious and dysregulated behaviors which had increased as family visits increased. The
behaviors were being addressed through mental health services in San Joaquin County
and through the care of the foster mother, with whom the minors had been placed for
nearly one year. Given that Rene lived in another county, transportation of the minors for
visitation would involve excessive amounts of driving time and would limit the amount
of time to attend to the minors’ mental health treatment and other needs. The Agency
noted that Rene’s relationship with the minors was limited, she had waited months to
request visits or placement despite knowing the minors were in foster care, she did not
visit the minors when they were previously removed in January 2019, and she did not
have contact with the minors after they were returned to the parents. Rene provided
inconsistent testimony regarding whether Olga in fact lived in the home, and she lacked
transparency in her statements to the Agency and the juvenile court. Rene did not believe
the sustained allegations in the petition, did not think the parents did anything to justify
removal of the minors, and did not think the minors would be at risk in the care of the
parents, leading the Agency to have doubts as to whether she could provide a safe,
secure, and stable home for the minors. The Agency concluded it was not in the best
interests of the minors to place them with Rene.
          At the contested placement hearing on December 30, 2019, the juvenile court
declined to place the minors with Rene, but granted the Agency discretion to arrange and
increase supervised visitation between the parents and the minors and between Rene and
the minors. The juvenile court also granted the foster mother’s request for de facto parent
status.



                                              17
       The minors indicated they had been in the same foster placement for over a year,
they were bonded to their foster parent, and they had developed a routine which included
a familiarity with friends at daycare, service providers who saw them in the home, the
home itself, and the visitation center.
L.     Review Report
       The Agency’s June 2020 report stated multiple attempts to meet with the parents
to discuss their case plans were unsuccessful because the parents refused to make
themselves available. The parents had only recently started to participate in services.
Mother completed less than half of her individual counseling sessions. Father completed
only two of 20 individual counseling sessions. Father eventually enrolled in an anger
management program, but he refused to participate in group and indicated he did not
have any anger issues and was thereafter terminated due to excessive absences. Both
parents completed parenting classes, but there were concerns about whether they
understood how to apply the parenting strategies. Both parents continued to deny the
reasons for removal of the minors. Mother produced positive tests for Oxycodone,
opiates, and alcohol. Father tested positive for opiates, THC (the active ingredient in
marijuana), and Oxycodone. The parents’ reinstatement to Drug Court was eventually
vacated by the juvenile court. The Agency recommended that the juvenile court
terminate reunification services to the parents.
M.     Placement Hearing
       At the July 24, 2020 review hearing, the Agency and the minors requested that the
juvenile court deny Rene’s request for placement, arguing Rene did not have a close
relationship with the minors prior to the dependency proceedings and, on the other hand,
the minors had a close bond with their foster mother, who had been caring for them for
14 months. The Agency and the minors further argued that changing the minors’
placement was not in their best interests and expressed concern about Rene’s ability to
facilitate visitation with the parents and protect the minors and about the fact that she

                                             18
lived in Santa Clara County. The parents argued the minors should be placed with Rene,
who was prepared to provide permanency and had met all of the requirements of
section 361.3. After applying the factors set forth in section 361.3, the juvenile court
denied Rene’s request for placement.
N.     Rene’s Section 388 Petition
       Rene filed a section 388 petition requesting the juvenile court change its
October 18, 2019 order and place the minors in her care and custody. She argued she
successfully completed the RFA classes and had been fully foster care approved for
seven months, including that her housing was appropriate, she was financially stable, the
county where she lived had confirmed it could provide services to the minors, and she
had consistently attended weekly visits with the minors. The Agency opposed Rene’s
petition, arguing there was no evidence of changed circumstances and the requested
change was not in the minors’ best interests. On August 3, 2020, the juvenile court
denied Rene’s section 388 petition without a hearing.
O.     Notices of Appeal – Rene, Mother, and Father
       Rene, mother, and father each filed notices of appeal from the juvenile court’s
July 24, 2020 order denying Rene’s request for placement of the minors.
P.     Contested Dependent Review Hearing
       The contested dependent review hearing was completed on July 31, 2020. The
Agency detailed the parents’ progress in case plan services. It noted both parents were
terminated from Drug Court, then reinstated, then terminated again due to failure to
participate. The parents completed parenting classes. Mother completed a portion of her
individual counseling sessions. Father completed half of his individual counseling
sessions and one session of anger management before he was terminated due to excessive
absences. He enrolled with a new counselor and had completed eight of 16 sessions.
       Father testified he was trying to reunify with the minors and, if the juvenile court
ordered additional reunification services, he would continue to move towards completion

                                             19
of those services. He testified he did not need an anger management program because he
could control his anger. He continued to deny any wrongdoing with respect to the
removal of the minors.
       The juvenile court reiterated its denial of Rene’s section 388 petition regarding
placement. It also ordered that the minors remain in their current placement and that six
additional months of services be provided to the parents.
Q.     Notice of Appeal – Minors
       On August 10, 2020, the minors filed a notice of appeal from the juvenile court’s
July 31, 2020 order granting the parents six months of additional reunification services.
                                       DISCUSSION
                                               I
                                          Removal
       Father contends the juvenile court improperly removed the minors from their
parents’ care because there were reasonable means to prevent removal.
       To support an order removing a child from parental custody, the court must find
clear and convincing evidence “[t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the minor if the minor
were returned home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s parent’s . . .
physical custody.” (§ 361, subd. (c)(1); see In re Heather A. (1996) 52 Cal.App.4th 183,
193; In re T.W. (2013) 214 Cal.App.4th 1154, 1163.) The court also must “make a
determination as to whether reasonable efforts were made to prevent or to eliminate the
need for removal of the minor” and “state the facts on which the decision to remove the
minor is based.” (§ 361, subd. (e).) Removal findings are reviewed under the substantial
evidence test, drawing all reasonable inferences to support the findings and noting that
issues of credibility are matters for the juvenile court. (In re Heather A., at p. 193.)



                                              20
       “A removal order is proper if it is based on proof of (1) parental inability to
provide proper care for the minor and (2) potential detriment to the minor if he or she
remains with the parent. [Citation.] The parent need not be dangerous and the minor
need not have been harmed before removal is appropriate. The focus of the statute is on
averting harm to the child. [Citation.]” (In re T.W., supra, 214 Cal.App.4th at p. 1163.)
       Father argues there was no evidence the parents ever intentionally did anything to
harm the minors or place them at risk. He also argues any concerns stated by the juvenile
court as reasons for removal could have been addressed while the minors were in the
parents’ care. But as recounted at length above, there is substantial evidence of the
parents’ inability to provide proper care for the minors and potential detriment to the
minors if they remained in the parents’ custody. Similarly, there is sufficient evidence to
support the finding of no reasonable means to prevent removal. Sufficient evidence
supports the juvenile court’s removal order.
                                               II
                                         Placement
       The parents and Rene contend the juvenile court abused its discretion when it
denied placement of the minors with Rene. Mother claims the juvenile court failed to
follow the requirements set forth in section 361.3 and failed to act in the minors’ best
interests. Father joins and adopts mother’s claims and further argues the juvenile court
erred in failing to place the minors with Rene, who was a fit and willing relative and who
had been approved for emergency placement. Rene claims the Agency conducted an
incomplete RFA assessment and the juvenile court erred when it found placement with
Rene was not appropriate. The Agency argues the parents lack standing to challenge the
juvenile court’s placement order and, in any event, the juvenile court did not abuse its
discretion in denying placement with Rene.
       Standing to raise a particular issue on appeal depends on whether the person’s
rights were injuriously affected by the judgment or order appealed from. (Cesar V. v.

                                               21
Superior Court (2001) 91 Cal.App.4th 1023, 1034-1035; accord In re Vanessa Z. (1994)
23 Cal.App.4th 258, 261.) A person does not have standing to urge errors on appeal that
affect only the interests of others. (In re Gary P. (1995) 40 Cal.App.4th 875, 877.)
Accordingly, a parent is precluded from raising issues on appeal that do not affect his or
her own rights. (In re Jasmine J. (1996) 46 Cal.App.4th 1802, 1806.)
       In dependency proceedings, a parent’s interest is in reunification and in
maintaining a parent-child relationship. (See In re Devin M. (1997) 58 Cal.App.4th 1538,
1541.) While reunification efforts are ongoing, parents generally have standing on appeal
to raise issues concerning relative placement. (In re Baby Girl D. (1989) 208 Cal.App.3d
1489, 1493.)
       Assuming, without deciding, the parents’ rights were injuriously affected by the
placement order, we turn to the propriety of the placement order. (In re Stephanie M.
(1994) 7 Cal.4th 295, 318; In re Robert L. (1993) 21 Cal.App.4th 1057, 1067.) In
determining where to place a child removed from the physical custody of his or
her parents, preferential consideration is given to relatives. (§ 361.3, subd. (a).) A
“relative” is defined as “an adult who is related to the child by blood, adoption, or
affinity within the fifth degree of kinship.” (§ 361.3, subd. (c)(2); see also § 319,
subd. (h)(2).) “ ‘Section 361.3 gives “preferential consideration” to a relative’s request
for placement, which means “that the relative seeking placement shall be the first
placement to be considered and investigated.” (§ 361.3, subd. (c)(1).)’ [Citation.]
‘When considering whether to place the child with a relative, the juvenile court must
apply the [section 361.3] placement factors, and any other relevant factors, and exercise
its independent judgment concerning the relative’s request for placement.’ [Citation.]”
(In re A.K. (2017) 12 Cal.App.5th 492, 498; accord In re Isabella G. (2016)
246 Cal.App.4th 708, 719.) Placement with a relative is neither required nor guaranteed.
(§ 16519.5, subd. (c)(6).)



                                             22
       We review a juvenile court’s determination regarding relative placement pursuant
to section 361.3 for abuse of discretion. (In re Robert L., supra, 21 Cal.App.4th 1057,
1067.) “[E]valuating the factual basis for an exercise of discretion is similar to analyzing
the sufficiency of the evidence for the ruling.” (Ibid.) “Broad deference must be shown
to the trial judge. The reviewing court should interfere only ‘ “if we find that under all
the evidence, viewed most favorably in support of the trial court’s action, no judge could
reasonably have made the order that he did.” [Citations.]’ [Citation.]” (Ibid.)
       Mother argues the juvenile court failed to consider each of the factors set forth in
section 361.3, subdivision (a). We disagree. Section 361.3, subdivision (a) requires
consideration of each of the following eight placement factors: (1) the best interest of the
child; (2) the wishes of the parent, the relative, and the child, if appropriate; (3) the
provisions set forth in Family Code section 7950, et seq., regarding relative placement;
(4) placement of siblings in the same home . . . ; (5) the good moral character of the
relative and any other adult living in the home, “including whether any individual
residing in the home has a prior history of violent criminal acts or has been responsible
for acts of child abuse or neglect”; (6) the nature and duration of the relationship between
the child and relative, and the relative’s desire to care for and provide legal permanency
for the child if reunification is unsuccessful; (7) the ability of the relative to provide a
safe, secure, and stable environment for the child, exercise proper and effective care and
control of the child, provide a home and the necessities of life for the child, protect the
child from his or her parents, facilitate court-ordered reunification efforts with the
parents, facilitate visitation with the child’s other relatives, facilitate implementation of
all elements of the case plan, provide legal permanence for the child if reunification fails,
and arrange for appropriate and safe child care if necessary; and (8) the safety of the
relative’s home. (§ 361.3, subd. (a)(1)-(8); see In re Luke L. (1996) 44 Cal.App.4th 670,
680; Samantha T. v. Superior Court (2011) 197 Cal.App.4th 94, 111.)



                                               23
       The record makes plain that the juvenile court considered the section 361.3 factors
and found the factors in favor of placing the minors with Rene were outweighed by
several key factors against placement. The juvenile court stated that, while Rene was
entitled to preference due to the fact that she was a blood relative of the minors, that
preference was not absolute and was subject to an assessment of the minors’ best
interests, including their physical, psychological, educational, medical, and emotional
needs, all of which were being addressed by the foster parent. The juvenile court noted
that Rene had previously not been clear in testifying about who was living in her Santa
Clara County home, calling into question Rene’s ability to provide a safe, secure, and
stable environment for the minors as well as the moral character of another adult who
might soon be living in the home. Based on Rene’s own testimony, the juvenile court
found Rene’s relationship with the minors prior to detention was “de minimis at best.”
The juvenile court stated that, while Rene’s desire to care for the minors was
commendable, she did not seek placement until well after detention, raising an issue as to
the degree to which Rene was willing and able to provide permanency in the event
reunification failed. The juvenile court also took into consideration Rene’s belief that the
allegations regarding the parents were false and the minors should never have been
removed, raising concerns regarding whether Rene would appropriately protect the
minors from their parents. In addition, the juvenile court found that removing the minors
from their current placement at that point in time was not in their best interests. The
juvenile court’s findings were supported by sufficient evidence.
       Acknowledging, correctly, that the juvenile court had discretion to consider the
bond between the minors and the foster parent, mother argues the juvenile court placed
too much weight on that bond and gave no weight to relative placement. But the record
establishes the juvenile court weighed all the factors set forth in section 361.3,
subdivision (a). We do not reweigh the evidence, and there is no abuse of discretion.



                                             24
        We also reject Rene’s claim that the Agency failed to conduct a full and complete
assessment of her, and the juvenile court failed to order the Agency to do so before
undertaking its own independent assessment. In support of her claim, Rene refers to the
December 20, 2019 notice she received from the Agency informing her that the minors
would not be placed in her home. Attached to that notice was a document, which Rene
refers to as the Agency’s “assessment report,” explaining the reasons for the Agency’s
decision, that is, those provisions of section 361.3, subdivision (a) that supported the
Agency’s decision not to place the minors with Rene. The document is not a report, nor
does it state that the Agency undertook to assess only those provisions listed when
considering Rene for placement pursuant to section 361.3.
        The juvenile court’s denial of placement with Rene was not arbitrary, capricious,
or patently absurd. (In re Stephanie M., supra, 7 Cal.4th at p. 318.) The fact that
evidence could be viewed more favorably to the proposed placement does not justify
overturning the juvenile court’s order. (Id. at p. 319.)
                                             III
                                   Reunification Services
        The minors contend the juvenile court erred in ordering six months of additional
reunification services to the parents at the 12-month review hearing. The Agency agrees.
The parents argue the order is supported by substantial evidence.
        Reunification services for a child who, on the date of initial removal from the
physical custody of the parent or guardian, was under three years of age, shall be
provided for a period no longer than 12 months from the date the child entered foster care
(§ 361.5, subd. (a)(1)(B)), except that reunification services may be extended up to 18
months if the permanent plan is that the child will be returned and safely maintained in
the home within the extended time period. (§§ 361.5, subd. (a)(3), 366.21, subd. (g)(1);
San Joaquin Human Services Agency v. Superior Court (2014) 227 Cal.App.4th 215,
222.)

                                             25
       Although we might have reached a different decision on extension of reunification
services, we cannot say there was no substantial evidence to support the juvenile court’s
decision to extend services. The record indicates the parents consistently and regularly
visited with the minors. Parents had a new home and rent was being paid. They both
expressed a desire to participate in services and father said he would make the home
available to the Agency. The parents completed parenting classes, and they had
completed some of their other sessions. Under the circumstances, we decline to reverse
the juvenile court’s order.3
                                     DISPOSITION
       The juvenile court’s orders are affirmed.



                                                      /S/
                                                   MAURO, Acting P. J.


We concur:



    /S/
HOCH, J.



    /S/
KRAUSE, J.




3 We granted father’s request for judicial notice of the juvenile court’s December 10,
2021 minute order, which provided, among other things, that the minors be placed in the
home of the parents on or before December 13, 2021.

                                            26